Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE:  MARY BIBEAU,


                  Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-06-00118-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





MEMORANDUM OPINION

	Relator Mary Bibeau filed a petition seeking a writ of mandamus against the Honorable
Guadalupe Rivera, Judge of the 168th District Court of El Paso County, Texas.  Relator and the Real
Party in Interest have since filed an agreed motion to dismiss the mandamus proceeding because they
have settled the underlying litigation, and therefore, the issue presented has become moot.  We grant
the motion and dismiss the mandamus proceeding.

						KENNETH R. CARR, Justice
March 22, 2007

Before Chew, C.J., McClure, and Carr, JJ.